In a mortgage foreclosure action, plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated February 19, 1980, as awarded counsel fees to the receiver in the amount of $20,000, plus disbursements. Order modified, on the facts, by reducing the counsel fee awarded to $12,500 to be apportioned as follows: $5,000 to Weisman & Weisman, Esqs., and $7,500 to Bans, Feinberg & Cohen, Esqs., in addition to the disbursements payable to Bans, Feinberg & Cohen, Esqs. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Our reading of the affidavits submitted by counsel in support of the application for a counsel fee reveals that some of the work claimed to have been done was duplicative. Furthermore, there are few details set forth by Mr. Weisman which support a fee award in excess of that for which we have provided. Mr. Herman, of Bans, Feinberg & Cohen, Esqs., seems to have actually performed most of the legal work involved herein. Though we find Mr. Herman’s affidavit to lend greater support to his claim, the fee requested is excessive to the extent indicated. Titone, J. P., Bazer, Gulotta and Margett, JJ., concur.